Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-8, 21-22, drawn to antigenic polypeptides of HER2, for breaking tolerance to the self HER2 of an animal subject, said antigenic polypeptides including at least one point mutation in the extracellular domain of HER2, classified in A61K39/001106.

II. Claim 9, drawn to a method for inducing immune response to HER2 in a mammalian subject, comprising the steps of: administering an effective amount of the vaccine composition including an effective amount of a gene expression construct including a nucleic acid sequence encoding an antigenic polypeptide of the HER2 of an animal species, said antigenic polypeptide comprising at least the extracellular domain of HER2, including an amino acid substitution of glutamine for lysine (Q-K) or for a conservative amino acid of K, said gene construct additionally including at least one promoter operatively linked to said nucleic acid sequence encoding a HER2 polypeptide, for expression of said antigenic peptide in a living cell, wherein said nucleic acid sequence additionally encodes the signal peptide of HER2 (precursor HER2), and said amino acid substitution of glutamine for lysine (Q-K) or for a conservative amino , classified in A61K39/001106.

III. Claims 10-15, drawn to a method for inducing immune response to HER2 in a mammalian subject, including the steps of: administering, to a mammalian subject, an effective amount of a gene construct comprising a nucleic acid sequence encoding a heterologous antigenic polypeptide selected from the group consisting of precursor unsubstituted bear HER2 (prebearHER2); mature unsubstituted bear HER2 (mbearHER2); precursor unsubstituted feline HER2 (prefeHER2); and mature unsubstituted feline HER2 (mfeHER2); the gene construct additionally including at least one promoter for expression of said antigenic peptide in a living cell; administering an effective amount of an immunological adjuvant; expressing said gene construct in cells of the mammalian subject; and inducing an immune response against HER2 in the mammalian subject, classified in A61K39/001106.

s 16-19, drawn to a method for inducing immune response to HER2 in a cat, including the steps of: administering, to a cat, an effective amount of a gene expression construct encoding an antigenic polypeptide selected from the group consisting of: precursor unsubstituted bear HER2 (prebearHER2); mature unsubstituted bear HER2 (mbearHER2); precursor unsubstituted feline HER2 (prefeHER2); mature unsubstituted feline HER2 (mfeHER2); precursor unsubstituted human HER2 (eprehuMHER2); mature unsubstituted human HER2 (mhumHER2); precursor unsubstituted mouse HER2 (premouseHER2); mature unsubstituted mouse HER2 (mmouseHER2); precursor unsubstituted rat HER2 (preratHER2); mature unsubstituted rat HER2 (mratHER2); precursor human rat chimeric HER2 (preE2Neu); and mature human rat chimeric HER2 (mE2Neu); the gene expression construct additionally including at least one promoter for expression of the antigenic peptide in a living cell; administering an effective amount of an immunological adjuvant; expressing the gene construct in cells of the cat; and inducing an immune response against HER2 in the cat, classified in A61K39/001106.

V. Claims 23-28, drawn to a gene expression construct comprising a nucleic acid sequence encoding an antigenic polypeptide of HER2, said nucleic acid sequence encoding a substituted HER2 polypeptide selected from the group including: prehumHER2-Q141K, mhumMHER2-Q119K, prehumMHER2-Q329K mhumHER2-Q307K, prehumHER2-Q429R, mhumHER2-Q407R, prehumMHER2-N438D, and mhumHER2-N416D, said gene construct additionally including at least one promoter , classified in A61K39/001106.

VI. Claim 29, drawn to monoclonal antibodies selective for substituted HER2 polypeptides, the substituted HER2 polypeptides being selected from the group consisting of: prefeHER2-Q141K, mfeHER2-Q119K, prebearHER2-Q141K, mbearHER2-Q119K, prehumHER2-Q141K, mhumHER2-Q119K, premouseHER2-Q142K, mmouseHER2-Q120K, preratHER2-Q145K, mratHER2-Q120K, preE2Neu-Q141K, mE2Neu-Q119K, prehumHER2-Q329kK, mhumHER2-Q307K, prehumHER2-Q429R, mhumHER2-Q407R; prehumHER2-N438D, and mhumHER2-N416D, classified in C07K16/2863.


VII. Claims 30-32, drawn to a diagnostic method of determining whether a mammalian subject is sufficiently immunocompetent to respond to immunotherapy directed at self HER2, including the steps of: administering to the mammalian subject an effective amount of a vaccine known to induce immune response to self HER2 of the species of the mammalian subject; determining that an immune response to the HER2 antigen is induced in the mammalian subject by the vaccine; and recognizing the mammalian subject as being sufficiently immunocompetent to respond to immunotherapy directed at self HER2, classified in G01N2800/52.

The inventions are independent or distinct, each from the other because:
I, V, and VI are directed to related products of HER2. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to functionally and structurally distinct nucleic acid, polypeptide, and antibody molecules.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II, III, IV and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, reagents used, response variables, and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the gene .
Inventions I and II-IV, VII are unrelated. Inventions V and III, IV, VII are unrelated. Inventions VI and II-IV , VII are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the products are not used in the methods.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTIONS
Species Election for Group I
A.	This application contains claims directed to the following patentably distinct species of antigenic polypeptide: 
Elect one antigenic polypeptide from the claims by identifying the SEQ ID NO encoding it and the name of it identifying species and mutation from claims 2-8, 21-22.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

Species Election for Group II
B.	This application contains claims directed to the following patentably distinct species of antigenic polypeptide encoded by the nucleic acid sequence of the administered vaccine: 
Elect one antigenic polypeptide from claim 9 by identifying the SEQ ID NO encoding it and the name of it identifying species and mutation.
The species are independent or distinct because each antigenic polypeptide is structurally distinct, and would induce a different immune response. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the species are listed alternatively and not generically.



Species Election for Group III
C.	This application contains claims directed to the following patentably distinct species of antigenic polypeptide encoded by the administered gene construct: 
Elect one heterogeneous antigenic polypeptide from claim 10 by identifying the SEQ ID NO(s) encoding it and the name of it from claims 10-12.
The species are independent or distinct because each antigenic polypeptide is structurally distinct, and would induce a different immune response. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the species are listed alternatively and not generically.

Species Election for Group IV
D.	This application contains claims directed to the following patentably distinct species of antigenic polypeptide encoded by the administered gene construct: 
Elect one antigenic polypeptide from claim 16 by identifying the SEQ ID NO(s) encoding it and the name of it from claims 16-18.
The species are independent or distinct because each antigenic polypeptide is structurally distinct, and would induce a different immune response. In addition, these species are not obvious variants of each other based on the current record.


Species Election for Group V
E.	This application contains claims directed to the following patentably distinct species of antigenic polypeptide encoded by the gene construct: 
Elect one antigenic polypeptide from claim 23 by identifying the SEQ ID NO(S) encoding it and the name of it from claims 23 and 24.
The species are independent or distinct because each construct encoding an antigenic polypeptide is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the species are listed alternatively and not generically.

Species Election for Group VI
F.	This application contains claims directed to the following patentably distinct species of antigenic polypeptide bound by the antibodies: 
Elect one antigenic polypeptide from claim 29 that the antibodies bind to and identify the SEQ ID NO encoding it.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the species are listed alternatively and not generically.

Species Election for Group VII
G.	This application contains claims directed to the following patentably distinct species of vaccine administered: 
Elect one vaccine SEQ ID NO and the name of it.
The species are independent or distinct because each vaccine is structurally and functionally distinct, and would induce a different immune response. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 30 is generic.

H.	This application contains claims directed to the following patentably distinct species of determination step (claim 32): 
(i) determining T cell response;
(ii) determining B cell response; or
(iii) determining mixed B and T cell response.
The species are independent or distinct because each method requires different assays and reagents. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 30 is generic.



There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Laura B Goddard/Primary Examiner, Art Unit 1642